State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 14, 2016                    521321
________________________________

In the Matter of the Claim of
   SHAWN ROY,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 23, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Shawn Roy, Albany, appellant pro se.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed September 24, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because his employment was terminated due to misconduct.

      Substantial evidence supports the Unemployment Insurance
Board's determination that claimant was discharged from his
position as a food service worker in a nursing home due to
disqualifying misconduct. Claimant was obligated "even during
his off-duty hours, to honor the standards of behavior which his
employer has a right to expect of him and . . . he may be denied
unemployment benefits as a result of misconduct in connection
with his work if he fails to live up to this obligation" (Matter
of Markowitz [New York City Human Resources Admin.–Roberts], 94
AD2d 155, 156 [1983]; see Matter of Punter [Ross], 43 NY2d 743,
744 [1977]; Matter of Moniz [Nucor Steel Auburn,Inc.–Commissioner
of Labor], 126 AD3d 1251, 1252 [2015]). Here, the record
contains evidence that claimant created violent and sexually
explicit videos using "LEGO" characters, including characters
depicting the executive director of the nursing home, claimant's
                              -2-                  521321

department head and two female coworkers, and posted the videos
online. Although claimant testified that he was depicting
celebrities and fictional characters in his movies, and not his
coworkers, this presented a credibility issue for the Board to
resolve (see Matter of Manieson [Commissioner of Labor], 119 AD3d
1312, 1313 [2014]; Matter of Portis [Commissioner of Labor], 118
AD3d 1195, 1196 [2014]). Under these circumstances, we perceive
no basis to disturb the Board's determination that claimant
engaged in disqualifying misconduct. Claimant's remaining claims
have been considered and found to be without merit.

     McCarthy, J.P., Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court